Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Allowable subject matter

Claims 2-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“determining, by the computing system, a creator score for a creator of the particular video based at least on (i) the accumulated watch time of the particular video by the one or more viewers within the first viewer category and (ii) the quality score for the first viewer category; receiving, by the computing system, a request for video content to provide to a first user; selecting, by the computing system, one or more videos that are responsive to the request, including determining whether to return an indication of the particular video in response to the request based at least on the creator score for the creator of the particular video” as recited in claims 2, 9 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                            

                                                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425         

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425